EXHIBIT 10.6
 
 
ASSET PURCHASE AGREEMENT
 
THIS ASSET PURCHASE AGREEMENT (the "Agreement") is made as of January 1, 2012,
among Phyhealth Sleep Care Corporation, a Delaware corporation (the
“Purchaser"), and Z Sleep Diagnoztics, LLC, a Kansas LLC, with its main offices
at 8831 Quail Lane. Suite 301, Manhattan, KS 66502-1440 (the "Seller").
 
RECITALS
 
A.
Seller owns, has staffed and is ready to commence operations of a sleep study
and diagnostics business at its sleep center located at 191 Telluride Street,
Unit 5, Brighton, CO 80601 (the Brighton Center").

 
B. 
Seller has not yet commenced operations at and thus has no revenues from its
Brighton Center but has all of the equipment and other tangible assets (being
hereinafter referred to as the "Equipment”), necessary to commence the sleep
study and diagnostics business operations (being hereinafter referred to as the
"Business").

 
C. 
Seller desires to sell all Equipment and intangible assets of whatever kind and
whereverlocated, and whether reflected on Seller’s books and records, other
than, as herein defined, the Excluded Assets (the -Purchased Assets"), and
Purchaser desires to purchase the Purchased Assets, and no liabilities except as
specifically herein specified, all on the terms and subject to the conditions
contained in this Agreement

 
AGREEMENTS
 
Therefore, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged. the Parties. intending to be legally bound, agree
as follows:
 
ARTICLE 1 Purchase and Sale of Assets
 


 
1.1          Incorporation of Recitals by Reference. The above recitals are
incorporated by this reference as if fully stated herein.
 
1.2          Purchase and Sale of Assets. On the Closing Date, Seller hereby
sells, transfers, conveys, assigns and delivers to Purchaser and Purchaser
hereby purchases and accepts all of the Purchased Assets, The Purchased Assets
are hereby conveyed to Purchaser free and clear of any liens, title claims
encumbrances or security interests. The Purchased Assets include, without
limitation, the following items: all of the sleep assets, all furniture,
fixtures and other furnishings, the office lease, the American Academy of Sleep
Medicine Provisional Accreditation issued October 14 2011 bedrooms, living room,
office, bedding, office equipment, copier/fax/scanner, miscellaneous medical
supplies, Phillips Respironics SLEEP LAB RENTAL AGREEMENT, any Brighton Center
specific website domain name, miscellaneous personal properties,
contact/referrals, telephone and internet numbers, and all related equipment,
supplies and furnishings not otherwise excluded.
 
1.3          The Purchased Assets also include the following pertaining to the
Business:
 
1.2.1Insurance. All insurance policies, to the extent assignable by Seller to
Buyer, including all rights there under

 
1

--------------------------------------------------------------------------------

 
 
1.2.2 Contract Rights. All contracts. instruments and agreements (and benefits
arising there under) listed on the Disclosure Schedule, if any, attached hereto;
 
12.3 Customer and Other Information. All customer lists, customer records and
information, and all books and records relating to the Purchased Assets. the
Business and any of Seller's customers at the Brighton Center location;
 
1.2.4 Deposits and Prepaid Expenses. All rights in connection with deposits and
prepaid expenses except for the security deposit of $1,942.15 for the leased
office space.
 
1.2.5 Computer Equipment. All computer hardware and software, including all
documentation and source codes with respect to such software and licenses and
leases of software, which is not directly connected to or a part of the
operation of the two (2) Respironics Alice 5 machine setups;
 
1.2.6 Sales Literature. All sales and promotional materials, catalogues and
advertising literature;
 
1.2.7 Telephone Number. All telephone numbers of Seller, which were previously
used in the Business;
 
1.2.8 Office Lease. The office lease shall be assigned to the Purchaser, by the
Seller, the Seller hereby warrants taking and assuring that the office lease is
assignable and/or that the landlord is willing to accept the Purchaser as a
tenant, under the same terms and conditions as the Seller currently enjoys.
Purchaser assumes all obligations of the lease from January 1, 2012;
 
1.2.9 Goodwill, Operating Permits and Licenses, All of Seller's goodwill
relating to the Business, including the American Academy of Sleep Medicine
Provisional Aecreditation issued October 14. 2011 which Seller represented can
be transferred to Purchaser, all current and any pending provider agreements and
provider numbers, and any Medicare NPI number, held by Seller relating to or
applicable to, or which could be used by the Brighton Center.
 
1.3          .Excluded Assets. Notwithstanding Sections LI and 1 .2„ the
Purchased Assets shall not include the following assets of Seller which Seller
is specifically retaining, and this Agreement does not provide the Purchaser
with any interest, right or title whatsoever in such assets (the "Excluded
Assets"). The Excluded Assets shall include the assets. if any, identified in
the attached "Disclosure Schedule". if any.
 
ARTICLE 2 Assumption of Liabilities
 
2.1          Agreement to Assume. On the Closing Date, upon the terms and
conditions set forth in this Agreement, Purchaser agrees to assume and discharge
and pay the lease (the "Lease Assumption") and the other liabilities of Seller,
if any, identified in the attached Disclosure Schedule.
 
 
2

--------------------------------------------------------------------------------

 
 
ARTICLE 3 Purchase Price and Closing

3.1          Purchase Price. Subject to the adjustments set forth in this
Article 3, the purchase priceof the Purchased Assets shall be 150,000 shares of
Phyhealth Corporation common stock, subject to SEC Rule 144: plus $15.000
payable $7,500 on or before April 1, 2012, and $7,500 on or before July 1 2012
(the "Purchase Price"), plus the Lease Assumption. If any of these payments are
not made when due, and thereafter, within 10 days of written notice by Seller of
nonpayment, as sole recourse. the Brighton Center and the Purchased Assets shall
be returned to the Seller, and the Seller shall retain any and all of the
Purchase Price paid prior thereto as agreed to damages for the breach.
 
3.2           Time and Place of Closing. Subject to the terms of this Agreement,
the purchase and sale and related transactions contemplated by this Agreement
shall be consummated the "Closing") at 8831 Quail Lane Suite 301. Manhattan, KS
66502-1440, or at 191 Telluride Street, Unit 5, Brighton, CO 80601, on January
1, 2012, or on such other date, or at such other place, as shall be agreed upon
by the Parties. The date on which the Closing shall occur in accordance with the
preceding sentence is referred to in this Agreement as the "Closing Date."
 
ARTICLE 4 Representations and Warranties
 
4.1           Representations and Warranties. Each Party represents and warrants
o the others follows:
 
4.1.1 Due Authorization and Validity of Agreement. The execution, delivery and
performance of this Agreement and all documents executed or to be executed in
connection herewith have been duly authorized by all necessary corporate action
on behalf of each Party. This Agreement constitutes, and, as of the Closing Date
all documents executed or to be executed in connection herewith shall
constitute, the legal, valid and binding obligation of each Party enforceable
against it in accordance with its terms, except as enforceability may be limited
by bankruptcy, insolvency, reorganization, fraudulent conveyance, moratorium and
other similar laws affecting creditors' rights generally and by general
principles of equity, whether considered in a proceeding at law or in equity.
 
4.1.2 Seller's Representations and Warranties. All representations and
warranties of Seller are made subject to the exceptions specifically listed and
identified in the applicable schedule delivered by Seller on the date hereof
(all such schedules are collectively referred to herein as the "Disclosure
Schedule").
 
4.1.3 Litigation. Except as disclosed on the "Disclosure Schedule", if any,
attached hereto, Seller is not a party to or, to Seller's knowledge threatened
with any suit, action, arbitration, claim, or administrative or other
proceeding, either at law or in equity, or any governmental investigation, by or
before any court, governmental department, commission, board, agency or
instrumentality of the foregoing, domestic or foreign; there is no basis for any
such suit, action, arbitration, or administrative or other proceeding against
Seller which could, individually or in the aggregate, have an adverse effect;
there is no judgment, decree, award or order outstanding against Seller; and
Seller is not contemplating the institution by it of any such suit action,
arbitration or administrative or other proceeding.


 
3

--------------------------------------------------------------------------------

 
 
4.1.4 Conflicting Interests. Except as disclosed on the Disclosure Schedule, if
any, attached hereto. no director, officer or employee of Seller and no relative
or affiliate of any of the foregoing (a) has any pecuniary interest in any
supplier or customer of Seller or in any other business enterprise with which
Seller conducts business or with which Seller would have been in competition;
(b) is indebted to Seller; (c) is a party to any transaction or agreement with
Seller (apart from such person's or entity's status as an employee or
shareholder as such); (d) has any business or other interest in conflict with
the interests of Seller: or (e) owns any property or interest in property which
relates to or is useful in the present or currently contemplated future
operation of Seller.
 
4.1.5 Compliance with Laws. Except as shown on the Disclosure Schedule, if any,
attached hereto, Seller has been in compliance and has at all times during its
engagement in the Business, complied with all applicable laws, federal, state,
local or foreign, and all requirements of all governmental authorities having
jurisdiction over it, the conduct of its business or affairs, the ownership or
use of its properties or assets, and all premises or facilities used or occupied
by it. Without limiting the foregoing, Seller, has obtained and now holds all
licenses, permits, certificates, orders, authorizations and approvals needed or
required for the current conduct of its business and affairs, the use of its
properties and assets, and the use or occupation of such premises and
facilities. Seller has properly filed all reports and other documents required
to be filed with any federal, state, local or foreign governmental authority.
Seller has not received any notice from any governmental, authority or any
insurance or inspection both that any of properties, assets, facilities or
premises owned, occupied or used by it or an of its business procedures or
practices fails to comply with any applicable law, including any ordinance,
regulation, building or zoning law, or other requirement of any governmental
authority. All such licenses, permits, certificates, authorizations, orders and
approvals issued by any governmental authority currently in effect are disclosed
on the Disclosure Schedule, if any, attached hereto. To the knowledge of Seller,
there are no regulations or legislation pending before any federal state, local
or foreign governmental authority which, if adopted, would have a material
adverse effect on the Purchased Assets.
 
4.1.6 Agreement Not in Breach of Other Instruments Affecting Purchased Assets:
Governmental Approval. Except as disclosed on the Disclosure Schedule, if any,
attached hereto. the execution and delivery of this Agreement, the consummation
of the transactions provided for herein, and the fulfillment of the terms
hereof: (a) will not result, with or without the giving of notice of the lapse
of time or both in the imposition of any lien, security interest or encumbrance
on an asset of Seller or in the breach of any of the provisions of, or result in
a termination, impairment or modification of or constitute a default under, or
conflict with, or cause or permit any acceleration of any obligation of Seller
under, or permit any other party to modify or terminate, any agreement.
indenture or other instrument by which  Seller is bound, or any judgment,
decree, order or award of any court, governmental authority or arbitrator, or
any applicable law, rule or regulation binding on Seller; (b) do not and will
not, with or without the giving of notice, the lapse of time, or both, result in
the breach of any of the terms and provisions of, or constitute a default under,
or conflict with, or cause an acceleration of any obligation of Seller under
Seller's Articles of Incorporation or By­laws; (c) do not require the consent or
approval of any governmental authority or other person or entity; and (d) will
not result in any limitation or restriction of any right of Seller.
 
 
4

--------------------------------------------------------------------------------

 
 
4.1.7 Filing of Tax Returns. Seller has filed on a timely basis all federal
state, local and foreign tax returns and reports required to be filed by it in
accordance with provisions of law pertaining thereto and has paid all taxes and
assessments (including, without limitation, income, withholding, excise,
unemployment, social security, occupation, transfer, franchise, property, ad
valorem, sales and use taxes, import duties or charges, and all penalties and
interest in respect thereof) required to have been paid. There are and will
hereafter be no tax deficiencies (including penalties and interest) of any kind
assessed against Purchaser with respect to taxable periods of Seller ending on
or before or including the Closing Date. The federal income tax returns of
Seller have been audited and accepted through the year ended. Except as
disclosed on the Disclosure Schedule, if any, attached hereto, no waivers or
extensions of statutes of limitations relating to filing of tax returns have
ever been given to Seller. True, correct and complete copies of all federal and
state income tax returns, including all amendments thereto tiled by Seller
during the last five (5) years are attached as part of the Disclosure Schedule,
if any attached hereto, and have been made available by Seller to Purchaser.
 
4.1.8 No Material Adverse Change. Since July 1, 2011, there has not been, and
there is not threatened, any material adverse change or any material physical
damage or loss to the Purchased Assets (whether or not such damage or loss is
covered by insurance).
 
4.1.9 Broker or Finder Fees. No Party has an agreement with any broker and has
no obligation to pay any finder's fee, brokerage or agent's commissions or other
like payments in connection with negotiations leading to this Agreement or the
consummation of the transactions contemplated hereby.
 
4.1.10 Absence of Identifiable Claims, etc. There are no pending or threatened
claims by any director or officer of Seller for indemnification by Seller under
applicable law, the Articles of Incorporation or By-Laws of Seller or any
insurance policy maintained by Seller. Other than pursuant to applicable law or
the Articles of Incorporation or By-Laws of Seller, no officer, director or
employee of Seller has any right to indemnification by Seller.
 
4.1,11 Agents of Seller. Seller has not taken any actions which were calculated
to dissuade any present employees representatives or agents of Seller from
continuing an association with Seller after the Closing.
 
ARTICLE 5 Conduct Prior to the Closing
 
5, 1          General. Between the date hereof and the Closing Date:
 
5.1.1 Seller shall give to Purchaser's officers, employees, agents, attorneys,
consultants, accountants and lenders reasonable access during normal business
hours to all of the properties, books, contracts, documents, records and
personnel of Seller relating to the Purchased Assets and shall furnish to
Purchaser and such persons as Purchaser shall designate to Seller such
information regarding the Purchased Assets as Purchaser or such persons may at
anytime and from time to time reasonably request
 
5.1.2 Seller shall promptly notify Purchaser of any occurrence or development
having an adverse effect on any of the Purchased Assets or any Assumed
Liabilities, any litigation or governmental complaints, investigations or
hearings (or communications indicating that the same may be contemplated), or
the breach by Seller of any of its representations or warranties contained
herein.


 
5

--------------------------------------------------------------------------------

 
 
5.1.3 Without the prior written consent of Purchaser, and without limiting the
generality of any other provision of this Agreement. Seller shall not do or
commit to do any of the following:
 
5.13.1 increase compensation payable to any employee, officer, director,
consultant or other agent of Seller, and shall not offer to or create for any of
the foregoing any severance or termination package or pay any bonuses;
 
5.13.2 sell, transfer or otherwise dispose of any Purchased Assets;
 
5.1.3.3 enter into any agreement or transaction, or agree to enter into any
agreement or transact ion pertaining to the Purchased Assets, including, without
limitation, any transaction involving a merger, consolidation, material joint
venture, material license agreement, partial or complete liquidation or
dissolution, reorganization, recapitalization, restructuring or a purchase,
sale, lease or other disposition of a material portion of-assets;
 
5.1.3.4 make any Business, or loans against, or otherwise encumbering Purchased
Assets, advances or capital contributions to, or investments in, any other
person or business entity, directly or indirectly, using the Purchased Assets;
 
51.3.5 grant or make any mortgage or pledge or subject itself or any of the
Purchased Assets to any lien, charge or encumbrance of any kind, except liens
for taxes not currently due.
 
51.4  Subject to the terms and conditions of this Agreement, each of the Parties
hereto shall obtain consents of all persons, including, without limitation,
governmental authorities, and necessary to the consummation of the transactions
contemplated by this Agreement.
 
ARTICLE 6 Conditions to Closing.
 
6.1          Conditions to Seller's Obligation The obligation of Seller to
consummate the closing is subject to the fulfillment of all of the following
conditions on or prior to the Closing Date:
 
6.1.1 Each and every representation and warranty made by Purchaser shall have
been true and correct when made and shall be true and correct in all material
respects as if originally made on and as of the Closing Date, it being
acknowledged that Seller is relying upon Purchaser's representations and
warranties in entering into this Agreement and effectuating the Closing;
 
6.1.2All obligations of Purchaser to be performed hereunder through, and
including on the Closing Date (which Purchaser would be required to perform at
the Closing if the transaction contemplated hereby  was consummated) shall have
been performed,
 
6.1.3 No suit, proceeding or investigation shall have been commended or
threatened by any governmental authority or private person on any grounds to
restrain, enjoin or hinder, or to seek material damages on account of the
consummation of the transaction contemplated hereby; and
 
6.1.4 Purchaser shall have made the deliveries contemplated herein.
 
 
6

--------------------------------------------------------------------------------

 
 
6.2   Conditions to Purchaser's Obligations. The obligation of Purchaser to
consummate the Closing is subject to the fulfillment of all of the following
conditions on or prior to the Closing Date.
 
6.2.1 Each and every representation and warranty made by Seller shall have been
true and correct when made and shall be true and correct in all respects as if
originally made on and as of the Closing Date, it being acknowledged that
Purchaser is relying upon Seller’s representations and warranties in entering
into this Agreement and effectuating the Closing;
 
6.2.2 All obligations of Seller to be performed hereunder through, and including
on, the Closing Date (including, without limitation, all obligations which
Seller would be required to perform at the Closing if the transaction
contemplated hereby was consummated) shall have been performed;
 
6.2.3 No suit, proceeding or investigation shall have been commenced or
threatened by any governmental authority or private person on any grounds to
restrain, enjoin or hinder, or to seek material damages on account of, the
consummation of the transaction contemplated hereby;
 
6.2.4 Seller shall have made the deliveries contemplated herein, including the
Purchased Assets; and
 
6.2.5 Seller and existing management team thereof shall have executed a
non-compete agreement, the form of which is attached hereto as Exhibit B.
 
ARTICLE 7 Closing
 
7.1          Form of Documents. At the Closing or as soon thereafter as possible
but not more than 30 days, the parties shall deliver the documents, and shall
perform the acts, which are set forth in this Article 7. All documents which
Seller shall deliver shall be in form and substance reasonably satisfactory to
Purchaser and Purchaser's counsel. All documents which Purchaser shall deliver
shall be in form and substance reasonably satisfactory to Seller and Seller's
counsel.
 
7.2          Seller's Deliveries. Subject to the fulfillment or waiver of the
conditions set forth in Sections 6.1, Seller shall execute and/or deliver to
Purchaser all of the following (collectively, the "Seller Ancillary Documents"):
 
7.2.1 a duly executed bill of sale, assignment and conveyance agreement
conveying  the Purchased Assets to Purchaser;
 
7.2.2 such other instruments of sale, transfer, conveyance and assignment as
Purchaser may reasonably request to evidence and confirm Seller's sale of the
Purchased Assets to  Purchaser;
 
7.2.3 such third party and governmental consents or certifications required by
the terms of this Agreement;
 
7.2.4 non-compete and previously executed employment agreements, if any, by
Seller and its existing management team. if any.
 
 
7

--------------------------------------------------------------------------------

 
 
ARTICLE 8 Post-Closing Aereements
 
8.1          Covenant Not to Compete. As an inducement for Purchaser to enter
into this Agreement, Seller and Seller's existing management team agree that:
 
8.1.1Restrictive Covenant. From and after the Closing and continuing for the
lesser of five years from the date hereof or the longest time permitted by
applicable law. but not to exceed five years, neither Seller, nor any member of
its existing management team, nor any affiliate (or person receiving proceeds
from this Asset Purchase), subsidiary or related entity (“Affiliates") shall do
anyone or more of the following, directly or indirectly: (a) engage or
participate. anywhere within one hundred (100) miles of the Brighton Center as
an owner, partner, shareholder, consultant or (without limitation by the
specific enumeration of the foregoing) otherwise in any business which is
competitive with the Business, except for physician interpretation of sleep
studies, as conducted on the date hereof or as about to be conducted on the date
hereof (each, a "Competing Business"), including but not limited to entry into
any agreement to establish a sleep center: (b) solicit any customer of Purchaser
or Seller which has been a customer of Seller or its Affiliates within the past
two (2) years, except as relates to Seller's medical business; or (c) solicit or
induce (or attempt to induce) any employee or other business relation of
Purchaser to terminate, or otherwise modify in any manner adverse to Purchaser,
its arrangement or relationship with Purchaser. Nothing herein shall be
construed as limiting or otherwise affecting Seller's engaging in the normal
pursuit of its business.
 
8.1.2 Breach of Covenant. A breach of Section 8.1.1 constitutes a material
breach of this Agreement. in the event of any breach of Section 8.1.1. the time
period of the breached covenant shall be extended for the period of such breach.
Seller, its existing management team, and their respective Affiliates recognize
that the territorial, time and scope limitations set forth in Section 8.1.1 are
reasonable and are required for the protection of Purchaser, and in the event
that any such territorial, time or scope limitation is deemed to be unreasonable
by a court of competent jurisdiction, Purchaser, Seller and existing management
team agree to the reduction of either or any of said territorial, time or scope
limitations to such an area, period or scope as said court shall deem reasonable
under the circumstances.
 
8.2            Injunctive Relief. Seller specifically recognizes that any breach
of Section 8.1 will cause irreparable injury to Purchaser and that actual
damages may be difficult to ascertain, and in any event, may be inadequate.
Accordingly (and without limiting the availability of legal or equitable,
including injunctive, remedies under any other provisions of this Agreement),
Seller agrees that in the event of any such breach, Purchaser shall be entitled
to injunctive relief in addition to such other legal and equitable remedies that
may be available.
 
ARTICLE 9 Indemnification
 
9.1General. From and after the Closing, the Parties shall indemnify each other
as provided in this Article 9. As used in this Agreement, the term, "Damages.'"
shall mean all liabilities, demands. claims, actions or causes of action,
regulatory, legislative or judicial proceedings or investigations, assessments,
levies. losses, fines, penalties, damages, costs and expenses, including any
assertions of ownership or otherwise by alleged investors in the Business (each.
a "Claim" and collectively, "Claims"), including, without limitation, reasonable
attorneys', accountants', investigators', and experts' fees and expenses,
sustained or incurred in connection with the defense or investigation of any
such Claim.

 
8

--------------------------------------------------------------------------------

 
 
9.2          Indemnification Obligations of Seller. The Seller shall defend
indemnify, save and keep harmless Purchaser and its successors and permitted
assigns against and from all Damages sustained or incurred by any of them
resulting from or arising out of or by virtue of:
 
9.2,1 Representations and Warranties.Any inaccuracy in or breach of any
representation and warranty made by Seller in this Agreement or in any of Seller
Ancillary Documents;
 
9.2.2 Covenants. Any breach by Seller of, or failure by Seller to comply with,
any of their respective covenants or obligations under this Agreement or in any
Seller Ancillary Document (including, without limitation, their obligations
under this Article 9);
 
9.23 Excluded Liabilities. The failure to discharge when due any liability or
obligation of Seller other than any Assumed Liabilities, or any claim against
Purchaser with respect to any such liability or obligation or alleged liability
or obligation; or
 
9.2.4 Operation of Business. Any Claims for Damages which are asserted or
threatened by a party other than the Parties hereto, their successors and
permitted assigns, against Purchaser ("Third Party Claims") to the extent caused
by the acts or omissions of Seller prior to the date hereof and not constituting
an Assumed Liability. including, without limitation, Damages which arise out of
Seller's operation of the Business prior to the date hereof.
 
9.3          Purchaser's Indemnification Covenants. Purchaser shall defend,
indemnify, save and keep
harmless Seller, the Shareholders and their respective successors and permitted
assigns against and from all Damages sustained or incurred by any of them
resulting from or arising out of or by virtue of:
 
9.3.1 Representations and Warranties. Any material inaccuracy in or breach of
any representation and warranty made by Purchaser in this Agreement or in any
Purchaser Ancillary Document;
 
9.3.2Covenants. Any breach by Purchaser of, or failure by Purchaser to comply
with, any of its covenants or obligations under this Agreement (including,
without limitation, its obligations under this Article 9).
 
9.3.3 Any claims arising out of purchaser's breach of duty related to the
obligation by purchaser through the assignment contemplated herein.
 
ARTICLE 10 General Terms
 
10.1        Governing Law. This Agreement shall he governed by and construed in
accordance with the internal laws of the State of Colorado without regard to
conflicts of laws principles. Any suit, action or proceeding seeking to enforce
any provision of or based on any right arising out of this Agreement shall he
brought in a state or federal court in Colorado and each of the Parties consents
to the exclusive jurisdiction of such courts (and of the appropriate appellate
courts) in any such action or proceeding and irrevocably waives any objection to
venue laid therein.

 
9

--------------------------------------------------------------------------------

 
 
10.2       Notices. All notices, requests, demands, consents and other
communications required or permitted under this Agreement shall be in writing
and shall be deemed to have been duly given when delivered personally, by
nationally-recognized courier service such as Federal Express, by confirmed
facsimile transmission, by electronic mail ("e-mail") or by other messenger,
when deposited in the United States mails, registered or certified mail, postage
prepaid, return receipt requested, or upon proof of actual receipt when sent by
other means, in each case, addressed as set forth below:
 
10.2.1 If to Seller:
 
SHEILA ROGGE:
8831 Quail Lane, Suite 301, Manhattan..KS 66502-1440
 
10.2.2 If to Purchaser:
 
PHYHEALTH SLEEP CARE CORPORATION
 
Robert Trinka rtrinka@phyhealth.com)
700 S. Royal Poinciana Blvd., Suite 506, Miami, FL 33166 305-779-1760
 
with a copy to:
 
Law Offices of Randall S. Goulding and Associates
rsg@gouldinglaw.com1333 Sprucewood, Deerfield, IL 60015 847-948-5431
 
10.3        Exhibits and Schedules. All Exhibits and attached to this Agreement
are hereby incorporated by reference into, and made a part of, this Agreement.
 
10.4        Execution in Counterparts. This Agreement may be executed in any
number of counterparts. each of which shall be deemed to be an original as
against any party whose signature appears thereon and all of which shall
together constitute one and the same instrument. If executed in multiple
counterparts, this Agreement shall become binding when two or more counterparts
hereto, individually or taken together, bear the signatures of all of the
parties reflected hereon as the signatories. A Facsimile signature to this
Agreement shall be deemed to be an original for all purposes.
 
10.5        Severability. Any provision of this Agreement which is invalid or
unenforceable in any jurisdiction shall, as to that jurisdiction, be ineffective
to the extent of such invalidity or unenforceahility without rendering invalid
or unenforceability the remaining provisions of this Agreement or affecting the
validity or enforceability of any of the provisions of this Agreement in any
other jurisdiction.
 
10.6 Entire Agreement. This Agreement, together with the related agreements
referred to herein, constitutes the entire agreement among the parties hereto
with respect to the subject matter of this Agreement, and supersedes all prior
and contemporaneous agreements, understandings, offers, inducements and
conditions, express or implied, oral or written. In entering into this
Agreement, no Party is relying on any representation, warranty, inducement or
other statement made by or on behalf of any other Party except as contained
herein. The express terms hereof control and supersede any course of performance
and/or usage of the trade inconsistent with any of the terms hereof.

 
10

--------------------------------------------------------------------------------

 

10.7  This Agreement Is Assignable. This Agreement and any benefits and
considerations due to the Seller hereunder, may be assigned by the Seller to
Sheila Rogge.
 
IN WITNESS WHEROF, the parties have executed this Agreement on the date first
above and written.
 

Phyhealth Sleep Care Corporation:        
By:
[pyhh_ex10601.jpg]           Robert Trinka  

 
 

Z Sleep Diagnortics, LLC:        
By:
[pyhh_ex10602.jpg]          
Sheila Rogge
       



 
11

--------------------------------------------------------------------------------

 

Disclosure Schedule
 
Z SLEEP DIAGNOZTICS Inventory (Copy Attached)
 
 
 
 
 
 
 
 
 
 
 

 [pyhh_ex10603.jpg]

 
12

--------------------------------------------------------------------------------

 
 
Z SLEEP DIAGNOZTICS
Inventory
Item Description
Location
QTY
Value
Total
Oxygen concentrator - DeVilbisslobby
Lobby
1
 
Oxygen concentrator - Respironics
Lobby
1      
Loveseat
Lobby
1
sofa table / buffet
Lobby
1
Sofa end tables
Lobby
2
Lamps
Lobby
2
Bookshelf
Lobby
1
wall Mirror
Lobby
1
Dried flower arrangement
Lobby
1
Wall decor ( 3 framed prints)
Lobby
1      
Large wall print
Hall
1
Keurig Coffee Maker with coffee supply
Hall
1
Microwave
Hall
1      
Office Desk unit with hutch
office
1
Desk chair
office
1
Guest chairs
office
2
bookcase
office
1
file cabinet
office
1      
Tech desk unit
Tech room
1
TV
   
shelving with doors
Tech room
1 
shelves without doors
Tech room
1
Printer shelf cabnet
Tech room
1
Brother Print/Fax/Copier
tech area
1
First aid supplies (misc)
Tech area  1 small refrigerator Tech area  1      
Patient room 1
   
Double size Bed with mattress
Room 1
1
Bed side table
room 1
1
Lamp
room 1
1
dresser
room 1
1
high back chair
room 1
1
Silk tree plant
room 1
1

 
[pyhh_ex10603.jpg]

 
13

--------------------------------------------------------------------------------

 
 
32" LCD TV
room 1
1
Camera with zoom
room 1
1
Microphone
room 1
1
Infra red light
room 1
1
Wall art and decor
room 1
1       
Patient room 2
   
Double size Bed with mattress
Room 2
 
Bed side table
Room 2
1
Lamp
Room 2
1
dresser
Room 2
1
high back chair
Room 2
1
Silk tree plant
Room 2
1
32" LCD TV
Room 2
1
Wall art and decor
Room 2
1
     
CPAP setup Room / Sapre room
   
daybed with matress and linens
room 3
1
Armoire
room 3
1
Patient high back chair
room 3
1
     
Tech Clean up area
   
cabnet
tech area
1
Tech rolling carts
Tech area
2

 

 MISC  misc    Phone system      copier paper 1 case      office supplies    
 tech supplies      CPAP masks      Linens 1 1/2 weeks supply sheets, blankets  
   pillow protecton, pillow cases      pillows     bedspreads, mattress pads    
           

 
[pyhh_ex10603.jpg]

 
14

--------------------------------------------------------------------------------

 

Exhibit B
 
 
As of the date of the purchase on January 1, 2012, the Brighton Center did not
employ any management, technical or other employees and the execution of
non-compete agreements is not applicable.
 
Seller's non-compete covenants and restrictions are included in the ASSET
PURCHASE AGREEMENT under ARTICLE 8 Post-Closing Agreements.
 
 
 
 
 
 
[pyhh_ex10603.jpg]
 
 
 15

--------------------------------------------------------------------------------